                  Case 5:21-cv-03075-VKD Document 1-9 Filed 04/27/21 Page 1 of 5

Contact
                                   Aamir Khan
www.linkedin.com/in/aamir-         Sr. Network Engineer at Zoom Video Communications
khan-2359b967 (LinkedIn)           New York

Top Skills                         Summary
VPN
                                   Work Authorization: US Permanent Resident/ Green Card.
Chassis Cluster
NAT
                                   :::::::::::::::::::::::: Industry certification level ::::::::::::::::::::::::
Certifications
                                   Juniper Networks Certified Expert - Service Provider Routing &
JNCIA
                                   Switching # 2781 ( JNCIE -SP )
JNCIS
JNCIE
CCNP
                                   Juniper Networks Certified Expert - Data Center # 132 ( JNCIE -DC )
JNCIP
                                   Juniper Networks Certified Expert - Security                                     # 274
                                   ( JNCIE -Sec )


                                   Juniper Networks Certified Expert - Enterprise Routing and Switching
                                   # 675 ( JNCIE -ENT )


                                   Cisco Certified Network Professional ( CCNP )


                                   Cisco Certified Network Associate                      ( CCNA )



                                   :::::::::::::::::::::::: Skills ::::::::::::::::::::::::

                                   • Profound knowledge of the following networking protocols: TCP/
                                   IP, IPv4/IPv6, static routing, RIP, OSPF, ISIS, BGP, MPLS, L3VPN,
                                   VPLS, RSVP, LDP, VXLAN, EVPN, SNMP, VLAN, J-flow, Logical
                                   Systems.


                                   • Working knowledge of network security features: Firewall filter,
                                   (ACL)/security Policies, NAT, IPsec VPNs, SSL-VPN, HA chassis
                                   cluster, DDOS attacks, UTM, DHCP.


                                   • Experience with Authentication Protocols (Radius / LDAP)



                                                                                 Page 1 of 5
Case 5:21-cv-03075-VKD Document 1-9 Filed 04/27/21 Page 2 of 5

                 • Proficiency with Wireshark network analyzer software, IXIA testing
                 tool

                 • Operating systems: Windows, Linux


                 • Junos Platform Automation using Python, PyEZ, XML, Ansible &
                 Event Script



                 Experience
                 Zoom
                 Sr. Network Engineer at Zoom Video Communications
                 October 2020 - Present (7 months)
                 New York City Metropolitan Area

                 - Optimize reliability, performance, supportability, and security of Zoom’s
                 infrastructure.
                 - Provide technical input in reviewing architecture, policies, and procedures
                 to ensure that security, backup, fail-over, alerting, and disaster recovery
                 mechanisms are in place.
                 - Act as an escalation point between service delivery/support team and
                 engineering to help identify and troubleshoot service problems.
                 - Ensure production environments and data centers are equipped with the
                 proper levels of resources and are designed correctly to scale per business
                 needs.
                 - Participate in and review testing procedures for change and configuration
                 management in production environments.
                 - Analyze and resolve video infrastructure faults and undertake routine
                 preventative measures as well as kick-off new initiatives to avoid service
                 degradation's.
                 - Identify and assist in implementing monitoring to ensure health, performance,
                 and security of Zoom’s production and non-production cloud infrastructure.
                 - Plan automated backups and fail-over configurations.
                 - Develop capacity plans for new and existing video infrastructure.
                 - Work closely with software engineers to implement new data center
                 technologies.


                 Palo Alto Networks
                 Palo Alto Networks Sr. TAC engineer
                 August 2019 - October 2020 (1 year 3 months)
                 Santa Clara, CA
                                                     Page 2 of 5
Case 5:21-cv-03075-VKD Document 1-9 Filed 04/27/21 Page 3 of 5

                 Provide post-sales technical support, configurations, troubleshooting, and
                 standard methodologies to customers via phone, e-mail, and web.
                 Architecture level Troubleshooting on various next generation firewalls series
                 (PA-7000, PA-52000, PA-3200, PA-800. PA-220) and Panorama ( M-200 and
                 M-500/WF-500/600)
                 Handle complex support cases to ensure issues are recorded, tracked,
                 resolved, and follow-ups finished in a timely manner.
                 Work to reproduce critical customer, use fault isolation and root cause analysis
                 skills to diagnose and tackle complicated technical issues.
                 Have a thorough understanding of software release and bug cycles
                 Conduct multi-vendor troubleshooting
                 Publish Technical Support Bulletins and other user documentation in the
                 Knowledge Base.
                 Build a positive customer experience by working closely with ETAC,
                 Engineering, Sales, Quality Assurance, and Marketing
                 Responsible for reviewing user documentation for training materials, technical
                 marketing collateral, manuals, problem-solving guides, etc.




                 Juniper Networks
                 6 years 2 months

                 Customer Focused Technical Support Engineer - 4 - M / T / MX / PTX
                 April 2016 - July 2019 (3 years 4 months)
                 Greater Boston Area

                 Providing Focal Technical support and handle high priority issues for
                 Advanced Services customers like Verizon, Google, ATT on Juniper Networks
                 routing products.
                 Ownership of Complex issues and Customer situations.
                 Architecture level Troubleshooting on various Juniper products - MX2020
                 MX2010 PTX5000 PTX3000 T640, M320, MX960, MX480, MX80, Junos
                 fusion QFX5100, EX4300 and multichassis
                 platforms like TX Matrix and TX Matrix Plus.
                 Troubleshooting Service Provider/Enterprise problems Escalated from Primary
                 TAC Team
                 Managing Customer/Sales Escalations on reported problems and resolve it
                 with a fix or with an immediate workaround.
                 Interact closely with JUNOS Engineering for any fix on Software/Hardware
                 related problems.
                 Documenting technical notes via Knowledge Base and White Paper
                                                    Page 3 of 5
Case 5:21-cv-03075-VKD Document 1-9 Filed 04/27/21 Page 4 of 5

                 Technical Support Engineer - 2 - J / SRX
                 June 2013 - March 2016 (2 years 10 months)
                 Greater Boston Area

                 Provide technical support for customers on the Juniper security product lines,
                 including J-Series and SRX-series security gateways
                 o Data Center High-end Firewalls- SRX3400, SRX3600, SRX5600, SRX5800
                 o Routers – J2320, J2350, J4350, J6350
                 o Branch Security Gateways- SRX100, SRX210, SRX220, SRX650
                 Analyze and/or configure live networks supported with Juniper products
                 Real time interaction with clients to troubleshoot various routing, switching and
                 firewall security issues
                 Work cross-functionally with other groups including engineering, field services,
                 logistics and account teams
                 Perform detailed lab setups and problem replications, customer network
                 configuration assistance and network debugging
                 Provide post-mortem system failure analysis
                 Create Knowledge Base articles once root cause has been determined to
                 assist in future support center troubleshooting
                 Adhere to strict performance metrics while delivering best-in-class customer
                 service and support


                 Blue Cross and Blue Shield Association
                 Intern: Network Engineer
                 May 2012 - August 2012 (4 months)
                 Perform in depth troubleshooting and resolution
                 Full installation support of networking infrastructure (racking, cabling,
                 configuring & mgmt.)
                 Allocation and mgmt. of IP Addresses, switch port allocations and VLAN
                 assignment.
                 Manage and monitor ISP circuits and issues
                 Document network problems & resolution within the trouble tickets & creates
                 post-mortem reports
                 WLAN Analysis- Optimization of BCBSA wireless network
                 Hardware:
                 -Cisco Switches – (3500 – 6500 series)
                 -Cisco Router – (2800 – 3800 series, ASR 1000)
                 Network Management System:
                 -Cisco Network Compliance manager (NCM)
                 -NetBrain
                 -Lancope StealthWatch Management Console

                                                     Page 4 of 5
Case 5:21-cv-03075-VKD Document 1-9 Filed 04/27/21 Page 5 of 5


                 Google India Pvt. Ltd
                 GIS Representative
                 February 2011 - July 2011 (6 months)
                 Crowdsourcing- Plotted real time traffic onto Google Maps
                 Implemented Fast Route Planning
                 Exact shortest path in large (time dependent) road networks
                 Fast queries (point-to-pint, many-to-many)
                 Fast processing
                 Faster update operation
                 Low space consumption
                 Debugged the geospatial data sent through satellites
                 Geo-route Bug Fix-it: Fixed highest number of bugs from Hyderabad team
                 Worked on a special project to map Japan in 72 hours, in the wake of powerful
                 earthquake




                 Education
                 University of Maryland
                 Master of Sciences, Telecommunication Engineering


                 Vellore Institute of Technology
                 Bachelor, Electronics and Communication Engineering




                                                   Page 5 of 5
